FILED
                             NOT FOR PUBLICATION                               JAN 10 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEFFERY L. PHILLIPS,                              No. 10-16629

               Plaintiff - Appellant,             D.C. No. 3:09-cv-08172-FJM

  v.
                                                  MEMORANDUM *
UNITED STATES OF AMERICA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Jeffery L. Phillips appeals pro se from the district court’s judgment

dismissing his action contesting the Drug Enforcement Agency’s seizure and

forfeiture of $161,868.06 in cash that police officers discovered in Phillips’s

vehicle after he was stopped for speeding. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s dismissal, Conservation Force v.

Salazar, 646 F.3d 1240, 1241 (9th Cir. 2011), and for an abuse of discretion the

denial of leave to amend, Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en

banc). We affirm.

      The district court properly dismissed Phillips’s action because Phillips

pursued his administrative remedies by filing a “Petition for Remission or

Mitigation of Forfeiture” and conceded that he received the notice of forfeiture.

See Conservation Force, 646 F.3d at 1242 (“If a party pursues the administrative

path, files a petition for remission, and the petition is denied, the only avenue to set

aside the declaration of forfeiture is if the notice of forfeiture was not received.”

(citing 18 U.S.C. § 983(e)).

      The district court did not abuse its discretion by denying leave to amend

because amendment would have been futile. See Cato v. United States, 70 F.3d

1103, 1106 (9th Cir. 1995).

      We are not persuaded by Phillips’s remaining contentions, including that his

petition for remission was also meant to be a claim invoking judicial review.

      AFFIRMED.




                                            2                                     10-16629